Case 4:20-cv-02718 Document 1-4 Filed on 08/04/20 in TXSD Page 1 of 4




             EXHIBIT C
            Case 4:20-cv-02718 Document 1-4 Filed on 08/04/20 in TXSD Page 2 of 4
                                                                             EXHIBIT C



                                                                 I




                       AMENDED ORDER OF CASE ASSIGNMENT — CIVIL AND FA
                                    (NEW AND PENDING CASES)

                  On    the 5th day of June, 2020, a                   Board of Judges meeting was convened                for the District


        and County Court           at   Law judges         of Montgomery County, Texas. District Judges Grant, Bays,


        Robin, Gilbert and Maginriis attended in person. District Judges Michalk and Hamilton attended


        Via video-conference during the                    COVID-19            State of Disaster.      County Court        at   Law   Judges


        Watson, Laird, Turner and Stewart attended in person. County Court                                    at   Law   Judge McDonald


        attended via Video-conference during the                            COVID-19     State of Disaster.    The following item was

        on the agenda: “457th            District Court budget/caseioad discussion.”                    During      this meeting, District



        Judge Grant made a motion, which was seconded by Disfrict Judge Maginnis, that the caseload


        of the 284th, 410th, 418th and 457th District Courts and County Courts                                at   Law Numbers Two            (2)


        and Three       (5)   be reallocated, transferred and/or assigned by                     new   local rule(s)     of administration


        pursuant to the provisions contained within a document disseminated during the meeting. After


        discussion, a vote         was held on        said motion.               A11 District and County Court at          Law judges         in


        attendance voted in favor of the motion.                        As   such, the motion carried unanimously.


                  As    such, pursuant to the Texas                     Government Code, IT IS           HEREBY ORDERED                  that,



        effective      on the date thé      initial   judge of the 457th District Court takes the Oath of Ofﬁce, the
                                                                                                                                               h




        Montgomery County               District Clerk’s             ofﬁce   shall assign   newly ﬁled cases       to courts as follows:


                  1.          A11 (a) civil cases with amounts in controver-sy above $200,000.00} and (b) all
                              civil cases involving an injunction, Chapter 59 asset forfeiture, foreclosure of lien
                              on   real property, trespass to try title, or requesting a return                      of property,     shall   be
                              assigned as follows:


                                         50% to the 284th District Court; and
                                         50% to the 457th District Court.

        1
                  $250,000.00 effective September           1,       2020
        _____—__—_____________.___.—.———
2020 40$
    r
        AMENDED ORDER OF CASE ASSIGNMENT
              .
                                                      -—   CIVIL
                                                                      AWhm                    PENDING CASES)                             Page      l




                                                       DaTe:7/2[20720:
    Case 4:20-cv-02718 Document 1-4 Filed on 08/04/20 in TXSD Page 3 of 4
                                                       EXHIBIT C




       2.         A11 civil cases with amounts in controversy less than $200,000.002 shall be
                  assigned as follows:


                            1/3 to the 284th District Court;
                            1/3 to the 457th District Court;        and
                            1/3 to   County Court     at   Law Number Two           (2).



       3.         Any previously          inactive civil case in the 410th District Court that          becomes    active
                  shall   be immediately transferred        to either the       284th 0r the 457th in equal rotation.


       4.         A11 non-DFPS3 family cases shall be assigned as follows:


                            40% to the 410th District Court;
                            40% to the 41 8th District Court; and
                            20% to County Court at Law Number Three                    (3).



                  Upon     the ﬁling of a post-judgment re-opening event (of any category/type,
                  excluding       DFPS    cases) in a court of continuing exclusive jurisdiction (as that term
                  is deﬁned under the Texas Family Code) that no longer receives an allocation of
                  family law cases, and upon the Title 'IV—D Court’s referral of a case back to a
                  referring court that no longer receives an allocation of family law cases, such
                  cases shall be immediately transferred to either the 410th District Court or the
                  418th District Court in equal rotation.            Any    such post—judgment re-opem'ng event
                  or referral for a case in the 410th District Court, the 418th District Court or the
                  County Court       at   Law Number Three         (3) shall    remain in that court.



         5.       A11 cases initiated by       DFPS   shall   be assigned to the County Court           at   Law Number
                  Three    (3).



                  Upon     the ﬁling of a post-judgment re—opening event in a                    DFPS    case in which
                  DFPS     is   a party, or upon the ﬁling of a post-judgment re-opening event by                  DFPS,
                  such cases shall be immediately transferred to the County Court                       at   Law Number
                                                                            '




                  Three    (3).


         FURTHER,         pursuant to the Texas Government Code, IT IS                     ORDERED that,      effective   on

the date the initial ju’dge of the 457th District Court takes the                   Oath of Ofﬁce, the Montgomery

County   District Clerk’s       ofﬁce   shall transfer applicable     pending cases to courts as follows:
              I




         1.       A11 pending active civil cases in the 410th District Court shall be transferred to the
                  457th District Court.


2
         $250,000.00 effective September 1, 2020
3
         Department of Family and Protective Services

AMENDED ORDER OF CASE ASSIGNMENT — CIVIL AND FMLY (NEW AND PENDING CASES)                                            Page 2

                                                              Ihu+e
                                               Date   :l’m
     Case 4:20-cv-02718 Document 1-4 Filed on 08/04/20 in TXSD Page 4 of 4
                                                            EXHIBIT C




        2.         The number of pending active civil cases necessary to be added to the 457th
                   District Court that would make the 457th District Court’s pending active civil
                   cases equal the 284th District Court’s most recent end of month OCA Report
                   pending active civil cases shall be transferred from the 284th District Court to the
                   457th District Court}


        3.         The number of pending                activenon-DFPS family cases necessary to be added to
                   the 410th District Court that           would make the 410th District Court’s pending active
                   non—DFPS family               most recent end of monthOCA Report equal the
                                              cases for the
                                       most recent end of month OCA Report pending active non-
                   418th District Court’s
                   DFPS family cases shall be transferred from the County Court at Law Number
                   Three    (3) to the
                                       410th District        Courts


        4.         A11 pending active            DFPS       cases and      all   DFPS
                                                                               cases requiring permanency
                   hearings ’after      ﬁnal order shall be transferred from the 410th District Court and the
                   41 8th District Court to the County Court at                 Law Number Three      (3).



        IT IS      FURTHER ORDERED                  that    any and      all   portions ofprior orders regarding the


assignmenf of       civil   and family cases only are hereby                   RESCINDED, and     that this order shall


become a Local Rule of Administration                     for both the District       and County Courts       at   Law    for


Montgomery County, Texas, and                   shall   amend any       prior local rule of the District and       County

Courts at    Law   for   Montgomery County, Texas                to the extent that they   may   conﬂicf with any such


prior local rule.

                                  \«D
                              9
                              ~




              ed on the                 day of July, 2020.




HON. TRACY A.             GILBERON.
Local Administrative District
                                                                                 CLAUDIA LAIRD
                                                                         ocal Administrative     County
Court Judge                                                             Court Judge




4                             284th District Court shall timely provide the       Montgomery County   District Clerk’s   ofﬁce
        The judge of the
with the methodology to effectuate the intent of this paragraph.
5
         The judges of the 410m District Court and County Court       at Law Number Three (3) shall timely provide the

Montgomery County        District Clerk’s   ofﬁce with the methodology to effectuate the intent of this paragraph.
_____——_—__—__—._.—__.—_._—
AMENDED ORDER OF CASE ASSIGNMENT — CIVIL AND



                                                             :m
                                                                                                               ‘

                                                                                                                         Page 3
            FWY.                                                          ?NaPENDING CASES)
                                                                   ﬁEﬁ

                                                  Da'i'e
